Dismissed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Tom Franklin appeals the district court’s order dismissing his 42 U.S.C. § 1983 (2012) complaint without prejudice. Because Franklin may amend his complaint to cure the defects identified by the district court, the dismissal order is interlocutory and not appealable. See Chao v. Rivendell Woods, Inc., 415 F.3d 342, 345 (4th Cir.2005); Domino Sugar Corp. v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.1993). Accordingly, we dismiss the appeal for lack of jurisdiction. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

DISMISSED.